Christianson, Ch. J.
(dissenting). I dissent. In order to present my views properly it is necessary to first consider the facts as shown by the record. The plaintiff claims that he performed certain services ns a consulting physician and in administering anesthetics to defendant’s patients. He testified: “The first ease that I helped Dr. Ringo on was a case out at Glenburn where a man ha.d accidentally shot his knee, and we were in the Elks Home at the time, and Dr. Ringo says, ‘Would you care to come out for a drive with me to Glenburn; I am going out to see a case of gunshot wound of the knee,’ and I said ‘Yes,’ I would go, and we went out and it was Doctor Lord’s case and he had called Dr. Ringo to help. Well, then, when we got there Dr. Lord wanted to assist Dr. Ringo in the operation, and they had me give the anesthetic to the patient. Well, Dr. Ringo and Dr. Lord were operating and that was the first case. The next case Dr. Ringo telephoned to my office and asked me if I could go up and give an anesthetic and I went up and gave the anesthetic. It was a male patient between the ages of twenty and thirty. The next case was where he called me to give an anesthetic for a patient he was operating on for appendicitis. The next case was a case Dr. Ringo asked me if I would come over and see a case with him and I did. We went over and examined the case together.” The plaintiff further testified that the reasonable value of his services in these cases was $25, and that the same had not been paid.
It is undisputed that the defendant at no time expressly promised to pay plaintiff for the services which he rendered. And the sole question presented on this appeal is whether, upon the facts stated, there was an implied promise on the part of the defendant to pay for such services.
The usual rules of agency apply to contracts for medical services to a third person, effected through another. 22 Am. & Eng. Enc. Law, 192. And “where a person requests a physician to perform services for *616a patient, the law does not raise an implied promise to pay the reasonable value of the services so rendered, unless the relation of the person making the request to the patient is such as raises the legal obligation on his part to call in a physician and pay for his services.” 22 Am. & Eng. Enc. Law, 790, 791; 21 R. C. L. 410, 412. The law does, however, raise an implied promise on the part of the patient who receives the benefit of such medical services to pay what they are reasonably worth. 30 Cyc. 1596, 1597; 21 R. C. L. 410, 411. And where the patient has engaged a physician to attend him, and such physician summons another physician for consultation or assistance, the physician so summoned may recover from the patient for the services performed. 22 Am. & Eng. Enc. Law, 792; 30 Cyc. 1597.
Let us apply these rules to this case. The plaintiff knew that defendant had been engaged as attending physician by certain patients. The defendant summoned the plaintiff to assist in treating such patients. The plaintiff met them. They received the benefit of his services. They were all persons of mature age, and in possession of their faculties. It seems to me that under these circumstances the law does not imply any promise on the part of the defendant to pay plaintiff for the services which he performed. As was well said by the supreme court of Wisconsin in considering a somewhat similar question: “We think we are justified in assuming that it is quite exceptional for the members of that [the medical] profession to undertake the treatment of their patients on special contracts by which they are to be paid a sum in gross, and by which they bind themselves personally with their patients to pay for any needed assistance in the proper treatment of the case.” Garrey v. Stadler, 67 Wis. 512-516, 58 Am. Rep. 877, 30 N. W. 787. See also Guerard v. Jenkins, 32 S. C. L. (1 Strobh.) 171; Shelton v. Johnson, 40 Iowa, 84.
The majority opinion states: “It also appears from abundant evidence that the custom is for a surgeon to pay the small fee of an assistant physician whom he requests to administer an anesthetic.” In my opinion this statement is not in accord with the facts. It is true the plaintiff attempted to show that there was such a custom, but he did not succeed in his attempt. The plaintiff, who had been practising in Minot for only a comparatively áhort time, testified as to his personal experience with some three or four other physicians in that city. Dr. *617Knapp, who was called as a witness by tbe plaintiff, testified as to his individual practice. Dr. Nestos, who was also called as a witness for the plaintiff, testified that, so far as there was any custom, to his knowledge or in his experience, a doctor called to administer an anesthetic would not receive pay for his services until the attending physician had collected the fee therefor from the patient. Manifestly this evidence did not show a custom within the legal meaning of that term. In order to be binding a custom must be certain, uniform, and general. 12 Cyc. 1035-1038. If the custom was as testified to by Dr. Nestos, then plaintiff would in no event be entitled to recover, for it is undisputed that the defendant has not received 1 cent from any one of the patients whose treatment is involved in this litigation.